ALLOWANCE
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ amendment and response of 15 December 2021 is entered. 
	Claims 10, 16, 18-20, and 22-41 have been canceled. Claims 1-9, 11-15, 17, 21, and 42-44 are pending. Claims 15 and 21 are withdrawn. Claims 1-9, 14, 17, and 42-44 are being examined on the merits.
	The rejection of claims 1-8, 12-14, and 17 under 35 U.S.C. 112(a) is withdrawn in light of the amendment filed 15 December 2021.
	The rejection of claims 1, 5, 12, and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Patenge is withdrawn in light of the amendment filed 15 December 2021.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 21 March 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with STEVEN HIGHLANDER on 14 March 2022.

The application has been amended as follows: 
	Claims 1-9 are allowed as previously presented.
	Claim 10 remains canceled as previously presented. 

	Claim 16 remains canceled as previously presented.
	Claims 17-20 are allowed as previously presented.
	21. (Currently amended) A method of treating a bacterial infection caused by Acinetobacter, Staphyloccocus, Klebsiella, Pseudomonas, Escherichia, or Bacillus, which method comprises administration of a therapeutically effective amount of a combination as defined in Claim 1 to a subject in need thereof. 
	Claims 22-41 remain canceled as previously presented.
	Claims 42-44 are allowed as previously presented. 

Reasons for Allowance
Claims 1-9, 11-15, 17, 21, and 42-44 are allowed.
The following is an examiner’s statement of reasons for allowance: 
  As indicated in the Advisory Action of 27 April 2021, the claimed dendrimer-based conjugates are novel and unobvious. The closest prior art (Tschiche et al. J. Mat. Chem. B: Materials for Biol. and Med. 2:2153-2167 as previously cited) teaches G1-ester-DAPMA particles that can carry siRNA, but fails to teach or suggest that the dendrimer contained therein should be utilized as a delivery agent for an antibacterial agent. The previously cited Patenge et al. Molecular Therapy- Nucleic Acids 2:e132 teaches a antibacterial agent coupled to a delivery agent in the form of an antisense-peptide nucleic acid targeting gyrA bound HIV-1 Tat, which no longer reads upon the instant claims after the amendment to claim 1. No other art teaches or suggests using such dendrimers combined with antibacterial agents.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658         

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658